Title: [24 August–2 September]
From: Adams, John Quincy
To: 


       Here, this journal very abruptly breaks off. I had long doubted whether the utility attending the method which I have pursued were adequate to the time I have devoted to it. But an indisposition, which for two months has prevented me from writing has finally turned the wavering scale.
       I will not however immediately drop all memorials of my transactions; but the remainder of this volume will probably contain a space of time as long as that recorded already in more than two vols, and an half.
      